Citation Nr: 1539414	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-34 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a scar on the right ring finger.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1955.  His awards include the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FACTUAL FINDINGS, LEGAL CONCLUSIONS,
AND REASONS AND BASES

The Veteran is seeking service connection for a scar on his right ring finger, which he asserts resulted from an in-service injury.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

After reviewing the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that service connection for a scar on his right ring finger is warranted.

A June 2011 VA examiner confirmed that the Veteran has a small scar over the base of his right ring finger.  The Veteran told that examiner that he incurred a laceration to his finger while playing baseball, but that he received no sutures or treatment at the time of the injury.  During his Board hearing, the Veteran testified that the injury that led to the scar on his finger was incurred in service in 1952, when he made a bare-handed catch during a softball game.  Although his service treatment records do not document an injury to his right index finger specifically, they do document treatment, in October 1952, for infection and swelling in his right hand, which was characterized as an old injury.  An x-ray study to evaluate a possible fracture of the second finger of the Veteran's right hand was also recommended that month.  The Board notes that the Veteran's January 1952 entrance examination did not note any scars or prior injuries to the Veteran's right hand or fingers.

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this instance, the Board is of the opinion that the evidence is at least in equipoise regarding the question of whether the Veteran incurred his current right ring finger scar as a result of an in-service injury.  In view of the foregoing, the benefit of the doubt rule will be applied, and service connection for a right ring finger scar is granted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


ORDER

Service connection for a scar on the right ring finger is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


